                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                               SAN ANTONIO DIVISION


REBECCA ANN MARTIN,                           §
                                              §
                 Plaintiff,                   §                SA-19-CV-00898-ESC
                                              §
vs.                                           §
                                              §
ANDREW M. SAUL, COMMISSIONER                  §
OF SOCIAL SECURITY;                           §
                                              §
                 Defendant.                   §
                                              §
                                              §


                                          ORDER

       Before the Court in the above-styled cause of action is Defendant’s Unopposed Motion to

Reverse with Remand and Enter Judgment and Incorporated Memorandum [#14]. By its motion,

the Commissioner informs the Court that he agrees this case should be remanded for further

proceedings pursuant to sentence four of 42 U.S.C. § 405(g). The motion is unopposed.

       IT IS THEREFORE ORDERED that Defendant’s Unopposed Motion to Reverse with

Remand and Enter Judgment and Incorporated Memorandum [#14] is GRANTED.

       IT IS FURTHER ORDERED that this case is REVERSED and REMANDED for

further action by the Commissioner pursuant to the fourth sentence of 42 U.S.C. § 405(g). The

agency will remand the claimant’s case for a de novo hearing with a different Administrative

Law Judge. On remand, the Administrative Law Judge will further evaluate the claimant’s

mental impairments, further evaluate the opinion evidence, further evaluate the claimant’s

residual functional capacity, and re-assess whether jobs exist in significant numbers in the

national economy that the claimant can perform.
IT IS SO ORDERED.

SIGNED this 27th day of February, 2020.




                                  ELIZABETH S. ("BETSY") CHESTNEY
                                  UNITED STATES MAGISTRATE JUDGE
